

113 HR 3517 IH: Federal and State Insurance Exchange Access Fairness and Penalty Delay Act of 2013
U.S. House of Representatives
2013-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3517IN THE HOUSE OF REPRESENTATIVESNovember 15, 2013Mr. Schrader introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Patient Protection and Affordable Care Act to delay the individual health insurance mandate and any penalties for violating the individual mandate until after there is a certification that the healthcare.gov or other applicable State Exchange website is fully operational, and for other purposes.1.Short titleThis Act may be cited as the Federal and State Insurance Exchange Access Fairness and Penalty Delay Act of 2013.2.Delay in applying individual health insurance mandate and penalty for violating the mandate before healthcare.gov or other applicable State website is certified as being fully operationalSection 5000A of the Internal Revenue Code of 1986 is amended by adding at the end the following:(h)Delay in application(1)In generalThe provisions of this section shall not apply to an individual for any month that begins earlier than 30 days after the end of the extension of enrollment period provided under paragraph (4). In applying the previous provisions of this section, the Secretary of the Treasury shall adjust the dates in this section accordingly based on the application of this subsection.(2)GAO report on progress on making the Exchange websites fully operationalBeginning not later than 30 days after the date of the enactment of the Federal and State Insurance Exchange Access Fairness and Penalty Delay Act of 2013 and monthly thereafter (until such time as the Inspector General submits the certification under paragraph (3)), the Comptroller General of the United States shall submit to Congress and to the Inspector General for the Department of Health and Human Services monthly reports on the progress of the healthcare.gov website and applicable State Exchange websites in becoming fully operational (as defined in paragraph (5)).(3)Inspector General of Health and Human Services certificationTaking into account the reports submitted under paragraph (2), the Inspector General of the Department of Health and Human Services shall make a determination on whether or not the healthcare.gov website and each applicable State Exchange website is fully operational and, if so, shall submit to Congress (and post on an appropriate public website) a certification that the healthcare.gov website or the applicable State Exchange website (as the case may be) is fully operational.(4)Extension of initial enrollment periodThe Secretary of Health and Human Services shall take such steps as are necessary to extend the initial enrollment period for individuals in qualified health plans offered through Exchanges under the Patient Protection and Affordable Care Act so that such period does not end earlier than 90 days after—(A)in the case of an individual residing in a State with an applicable State Exchange website, the date of the submittal to Congress of the certification under paragraph (3) both for the healthcare.gov website and for the applicable State Exchange website; or(B)in the case of an individual residing in a State without an applicable State Exchange website, the date of the submittal to Congress of the certification under paragraph (3) for the healthcare.gov website.(5)Fully operational definedIn this subsection, the term fully operational means, with respect to the healthcare.gov website or an applicable State Exchange website, that the website is fully functional and operating in a manner consistent with the role envisioned for Exchanges under the Patient Protection and Affordable Care Act (and the amendments made by such Act).(6)Applicable State Exchange website definedIn this subsection, the term applicable State Exchange website means a website that is established by a State in connection with enrollment activities in such State for an American Health Benefits Exchange and that is separate from the healthcare.gov website..